Citation Nr: 1513997	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a right shoulder rotator cuff tear, status post arthroscopic surgery.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar disc disease, L4 to L5.

3.  Entitlement to an initial compensable rating for chondromalacia of left medial femoral condyle, status post mosaicplasty/osteochondral autograft transfer system (OATS) (a left knee disability) prior to March 11, 2014, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision of the Department of Veterans Appeals (VA) Regional Office (RO), which granted service connection for the disabilities on appeal.  The Veteran disagreed with the initial ratings assigned and perfected a timely appeal.

In a May 2014 decision, the RO increased the initial assigned rating for the left knee disability to 10 percent, effective March 11, 2014.  The Court has held that a rating decision issued subsequent to a notice of disagreement that grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issue of entitlement to an initial increased rating for a left knee disability remains in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal received in November 2012, the Veteran requested a hearing at the RO before a member of the Board (Travel Board hearing).  In a supplemental claim received in March 2014, the Veteran listed a new address.  Unfortunately, the December 2014 letter notifying the Veteran of the hearing scheduled for January 15, 2015 was sent to his previous address and was returned to VA.  The "Return to Sender" sticker listed the Veteran's current address, but indicated that the time to forward mail had expired.  A January 21, 2015 letter addressed to the Veteran's current address of record appears to have enclosed a copy of the December 2014 letter.  The Veteran has not withdrawn his request for a hearing and it appears that no further action was taken to schedule a hearing before the claims file was sent to the Board.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Because the RO schedules Board hearings conducted at the RO, a remand of this matter to the RO is required to schedule the Veteran for a hearing.

Accordingly, the case is REMANDED for the following action:

This claim is remanded to the RO to schedule the Veteran for a Travel Board hearing at the RO.  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned directly to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




